Cooper, J.,
delivered the opinion of the court.
The deed of trust executed by Perkins and wife to secure the debt due to Eskridge and the advances to be afterward made by him to them contained an express stipulation that Eskridge should be permitted to apply any payments made to him by the debtors, or the proceeds of any of the mortgaged cotton to the extinguishment of any sums which at any time might be due on open account *586from them to him, thus diverting the proceeds from the satisfaction of the mortgage debts. There was nothing unlawful in the contract thus made; and though without it the proceeds of the mortgaged property would have been by the mortgage itself appropriated to the debt secured, it was competent for the parties to provide for a different application. Having done so, the contract is to control.
The other questions upon which counsel for appellants desires an expression of our views are not presented by the record.

The decree is reversed and cause remanded.